Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 29, 2022. 

Amendments
           Applicant's response and amendments, filed June 29, 2022, to the prior Office Action is acknowledged. Applicant has amended Claims 1-17.
	Claims 1-17 are pending and under consideration. 
	
Priority
This application is a continuation of application 17/189,243 filed on March 1, 2021, now U.S. Patent 11,268,065, which is a continuation of application 16/150,179, filed on October 2, 2018, which is a continuation of 15/964,446 filed on April 27, 2018, now U.S. Patent 10,093,900, which is a continuation of 15/865,089 filed on January 8, 2018, now U.S. Patent 9,969,975, which is a continuation of PCT/US2016/055492 filed on October 5, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/297,426 filed on February 19, 2016 and 62/237,394 filed on October 5, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1. 	Applicant has filed Information Disclosure Statements on April 19, 2022 and June 30, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 
	 
35 USC 122(e) 
It is noted that a Third-Party Preissuance Submission under 35 U.S.C. 122(e) and 37 CFR1.290 was filed in this application on July 1, 2022. The Submission included an IDS filed on July 1, 2022 which has been considered. An initialed and signed copy of this 1449 is attached to this action. 

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to cancel recitation of “genetically modified”, which the Examiner finds persuasive. 

Double Patenting
3. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 9,889,160 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive. 

4. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 9,889,160 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

5. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent 9,889,161 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

6. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent 9,889,161 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

7. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 9,950,010 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

8. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 9,950,010 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

9. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 9,950,011 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

10. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 9,950,011 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

11. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 9,969,975 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

12. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 9,969,975 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

13. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 9,993,501 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.  

14. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 9,993,501 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

15. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 9,993,502 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

16. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 9,993,502 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

17. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,093,899 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

18. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,093,899 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

19. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,093,900 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

20. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,093,900 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

21. 	The prior rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 11,053,484 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

22. 	The prior rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 11,053,484 in view of Sather et al (Science Translational Medicine 7(307): e307ra156, 34 pages; available online September 30, 2015; of record), and in further view of Imai et al (Leukemia 18: 676-684, 2004; of record) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

23. 	The prior rejection of Claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11,268,065 is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

24. 	The prior provisional rejection of Claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/579,502 (reference application; claim set filed January 19, 2022) is withdrawn in light of Applicant’s filing of a terminal disclaimer, which the Examiner finds persuasive.

Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,889,160; 9,889,161; 9,950,010; 9,950,011; 9,969,975; 9,993,501; 9,993,502; 10,093,899; 10,093,900; 11,053,484; and 11,268,065; and co-pending application 17/579,502, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

25. 	Claim(s) 1-6, 8-11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (WO 17/011519; priority to 62/191,918 filed July 13, 2015; of record in IDS), as evidenced by McCarty (Self-complementary AAV Vectors; Advances and Applications, Molecular Therapy 16(10): 1648-1656, 2008). 
With respect to Claim 1, Lee et al disclosed a human T cell (Figure 1, [0102]; as also disclosed in 62/191,918, Figure 1; [0071]).comprising:
(a) an engineered nuclease that can produce a cleavage site at a recognition sequence within a human TCR alpha constant region gene; and
(b) a recombinant adeno-associated virus (AAV) vector comprising a nucleic acid sequence, 
wherein said nucleic acid sequence comprises an exogenous polynucleotide: 
encoding a chimeric antigen receptor comprising an extracellular ligand-binding domain, a transmembrane domain, an intracellular co-stimulatory domain, and an intracellular signaling domain, or 
encoding an exogenous T cell receptor; and 
wherein said nucleic acid sequence comprises, from 5' to 3':
(i) a 5' homology arm that is homologous to the 5' upstream sequence flanking said cleavage site;
(ii) said exogenous polynucleotide; and
(iii) a 3' homology arm that is homologous to the 3' downstream sequence flanking said cleavage site (Figure 1; as also disclosed in 62/191,918, Figure 1).
With respect to Claims 8 and 13, Lee et al disclosed wherein said exogenous
polynucleotide comprises a promoter that drives expression of said chimeric antigen receptor or
said exogenous T cell receptor (Figure 1; as also disclosed in 62/191,918, Figure 1).
With respect to Claim 3, Lee et al disclosed wherein said recombinant AAV vector has a serotype of AAV6 (Figure 1; as also disclosed in 62/191,918, Figure 1).
With respect to Claim 4, Lee et al disclosed wherein said recombinant AAV vector has a serotype of AAV2 ([0020]; as also disclosed in 62/191,918 [0012]).
With respect to Claim 2-4, 9, and 13, Lee et al disclosed wherein the nucleic acid, e.g. donor nucleic acid, can be single-stranded ([0092, 154]; as also disclosed in 62/191,918 [0061, 122]). Furthermore, Figure 1 illustrates self-complementary inverted terminal repeats flanking a single-stranded vector backbone, as is understood in the art (McCarty, Figure 1) to refer to a single-strand AAV vector.
With respect to Claims 5, 10, and 14, Lee et al disclosed wherein said engineered nuclease is a recombinant meganuclease, a recombinant zinc-finger nuclease (ZFN), a recombinant transcription activator-like effector nuclease (TALEN), a CRISPR/Cas nuclease, or a megaTAL nuclease.([0112], as also disclosed in 62/191,918 [0081]).
With respect to Claims 6, 11, and 15, Lee et al disclosed wherein said engineered nuclease is an engineered meganuclease ([0112], as also disclosed in 62/191,918 [0081]).
With respect to Claim 17, Lee et al disclosed wherein said intracellular costimulatory domain is a 4-lBB co-stimulatory domain. ([0173], as also disclosed in 62/191,918 [0141]).
	Thus, Lee et al anticipate the claims. 

26. 	Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Astrakhan et al (WO 14/191527, published December 4, 2014, filed May 28, 2014; of record in IDS).
With respect to Claim 1, Astrakhan et al disclosed a human T cell (pg 4, lines 21-26) comprising:
(a) an engineered nuclease that can produce a cleavage site at a recognition sequence within a human TCR alpha constant region gene (e.g. pg 19, lines 13-21); and
(b) a recombinant adeno-associated virus (AAV) vector (pg 30, line 8) comprising a nucleic acid sequence, 
wherein said nucleic acid sequence comprises an exogenous polynucleotide (pg 20, line 30-pg 21, line 2, donor matrix comprising a sequence homologous to at least a portion of the target TRAC gene such that homologous recombination occurs between the target nucleic acid sequence and the donor matrix): 
encoding a chimeric antigen receptor (pg 25, lines 25-32) comprising an extracellular ligand-binding domain, a transmembrane domain, an intracellular co-stimulatory domain, and an intracellular signaling domain (pg 5, lines 22-26); and 
wherein said nucleic acid sequence comprises, from 5' to 3':
(i) a 5' homology arm that is homologous to the 5' upstream sequence flanking said cleavage site;
(ii) said exogenous polynucleotide; and
(iii) a 3' homology arm that is homologous to the 3' downstream sequence flanking said cleavage site (pg 21, lines 3-26).
With respect to Claims 5-6, Astrakhan et al disclosed wherein said engineered nuclease is a recombinant meganuclease, a recombinant zinc-finger nuclease (ZFN), a recombinant transcription activator-like effector nuclease (TALEN), a CRISPR/Cas nuclease, or a megaTAL nuclease (e.g. pg 9, line 28). 
	Thus, Astrakhan et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

27. 	Claims 1-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Astrakhan et al (WO 14/191527, published December 4, 2014, filed May 28, 2014; of record in IDS) in view of Lee et al (WO 17/011519; priority to 62/191,918 filed July 13, 2015; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Astrakhan et al disclosed a human T cell (pg 4, lines 21-26) comprising:
(a) an engineered nuclease that can produce a cleavage site at a recognition sequence within a human TCR alpha constant region gene (e.g. pg 19, lines 13-21); and
(b) a recombinant adeno-associated virus (AAV) vector (pg 30, line 8) comprising a nucleic acid sequence, 
wherein said nucleic acid sequence comprises an exogenous polynucleotide (pg 20, line 30-pg 21, line 2, donor matrix comprising a sequence homologous to at least a portion of the target TRAC gene such that homologous recombination occurs between the target nucleic acid sequence and the donor matrix): 
encoding a chimeric antigen receptor (pg 25, lines 25-32) comprising an extracellular ligand-binding domain, a transmembrane domain, an intracellular co-stimulatory domain, and an intracellular signaling domain (pg 5, lines 22-26); and 
wherein said nucleic acid sequence comprises, from 5' to 3':
(i) a 5' homology arm that is homologous to the 5' upstream sequence flanking said cleavage site;
(ii) said exogenous polynucleotide; and
(iii) a 3' homology arm that is homologous to the 3' downstream sequence flanking said cleavage site (pg 21, lines 3-26).

Similarly, Lee et al disclosed a human T cell (Figure 1, [0102]; as also disclosed in 62/191,918, Figure 1; [0071]).comprising:
(a) an engineered nuclease that can produce a cleavage site at a recognition sequence within a human TCR alpha constant region gene; and
(b) a recombinant adeno-associated virus (AAV) vector comprising a nucleic acid sequence, 
wherein said nucleic acid sequence comprises an exogenous polynucleotide: 
encoding a chimeric antigen receptor comprising an extracellular ligand-binding domain, a transmembrane domain, an intracellular co-stimulatory domain, and an intracellular signaling domain, or 
encoding an exogenous T cell receptor; and 
wherein said nucleic acid sequence comprises, from 5' to 3':
(i) a 5' homology arm that is homologous to the 5' upstream sequence flanking said cleavage site;
(ii) said exogenous polynucleotide; and
(iii) a 3' homology arm that is homologous to the 3' downstream sequence flanking said cleavage site (Figure 1; as also disclosed in 62/191,918, Figure 1).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, genetics, gene editing technologies, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
With respect to Claims 7, 12, and 16, Astrakhan et al disclosed a meganuclease target recognition sequence in TRAC exon 1 that substantially overlaps with instant recognition sequence SEQ ID NO:3, as shown below: 

SEQ ID NO:3
tggcctggagcaacaaatctga                       
     tggagcaacaaatctgactttg                       
OnuS11 (Figure 1)

The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
	Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
As discussed in the prior Office Action, those of ordinary skill in the art previously recognized that the engineered [mega]nuclease recognizes its target site and cleaves the DNA, and the actual molecular mechanism by which the exogenous polynucleotide of interest integrates into the artisan’s genomic target site of interest via homologous recombination occurs through homologous recombination at the 5’ and 3’ homology arms that flank the thus-cleaved target recognition sequence, as illustrated in Galetto et al (2009; of record, Figure 2A).


    PNG
    media_image1.png
    243
    168
    media_image1.png
    Greyscale

There is no disclosed element of criticality for the broadly claimed genus of meganucleases, recombinant zinc-finger nucleases (ZFNs), recombinant transcription activator-like effector nucleases (TALENs), CRISPR/Cas nucleases, or megaTAL nucleases encompassed by the claims to produce a cleavage site at a recognition sequence consisting of SEQ ID NO:3, as opposed to a cleavage site that substantially overlaps with SEQ ID NO:3, as disclosed by Astrakhan et al. The actual molecular homologous recombination event will occur via the nucleotide sequences some distances 5’ and 3’ to the cleavage site (illustrated above), and there is no objective evidence that the five nucleotide differences between Astrakhan target site OnuS11 and instant SEQ ID NO:3 yield patentably distinct homologous recombination products. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 8 and 13, Lee et al disclosed wherein said exogenous
polynucleotide comprises a promoter that drives expression of said chimeric antigen receptor or
said exogenous T cell receptor (Figure 1; as also disclosed in 62/191,918, Figure 1).
With respect to Claim 3, Lee et al disclosed wherein said recombinant AAV vector has a serotype of AAV6 (Figure 1; as also disclosed in 62/191,918, Figure 1).
With respect to Claim 4, Lee et al disclosed wherein said recombinant AAV vector has a serotype of AAV2 ([0020]; as also disclosed in 62/191,918 [0012]).
With respect to Claim 2-4, 9, and 13, Lee et al disclosed wherein the nucleic acid, e.g. donor nucleic acid, can be single-stranded ([0092, 154]; as also disclosed in 62/191,918 [0061, 122]). Furthermore, Figure 1 illustrates self-complementary inverted terminal repeats flanking a single-stranded vector backbone, as is understood in the art (McCarty, Figure 1) to refer to a single-strand AAV vector.
With respect to Claims 5, 10, and 14, Astrakhan et al disclosed wherein said engineered nuclease is a recombinant meganuclease, a recombinant zinc-finger nuclease (ZFN), a recombinant transcription activator-like effector nuclease (TALEN), a CRISPR/Cas nuclease, or a megaTAL nuclease (e.g. pg 9, line 28). 
Lee et al disclosed wherein said engineered nuclease is a recombinant meganuclease, a recombinant zinc-finger nuclease (ZFN), a recombinant transcription activator-like effector nuclease (TALEN), a CRISPR/Cas nuclease, or a megaTAL nuclease.([0112], as also disclosed in 62/191,918 [0081]).
With respect to Claims 6, 11, and 15, Astrakhan et al disclosed wherein said engineered nuclease is a recombinant meganuclease, a recombinant zinc-finger nuclease (ZFN), a recombinant transcription activator-like effector nuclease (TALEN), a CRISPR/Cas nuclease, or a megaTAL nuclease (e.g. pg 9, line 28). 
Lee et al disclosed wherein said engineered nuclease is an engineered meganuclease ([0112], as also disclosed in 62/191,918 [0081]).
With respect to Claim 17, Lee et al disclosed wherein said intracellular costimulatory domain is a 4-lBB co-stimulatory domain. ([0173], as also disclosed in 62/191,918 [0141]).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
28. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galetto et al (Targeted approaches for gene therapy and the emergence of engineered meganucleases, Expert Opinion Biological Therapy 9(10): 1289-1303, 2009; of record) reviewed the general mechanism by which engineered [mega]nucleases mediate insertion of the artisan’s exogenous polynucleotide of interest into the artisan’s genomic target site of interest. As illustrated in Figure 2A (provided below), while the engineered [mega]nuclease recognizes its target site and cleaves the DNA, the actual molecular mechanism by which the exogenous polynucleotide of interest integrates into the artisan’s genomic target site of interest via homologous recombination occurs through homologous recombination at the 5’ and 3’ homology arms that flank the exogenous polynucleotide that is to be inserted into the genomic target site by homologous recombination. 


    PNG
    media_image1.png
    243
    168
    media_image1.png
    Greyscale

Thus, the genetically-modified human T cells comprising a modified human TCRalpha constant region comprising the integrated nucleic acid encoding a chimeric antigen receptor does not, in fact, actually comprise the rAAV vector because the rAAV vector elements are outside the 5’ and 3’ homology arms. Rather, it is the CAR expression cassette that is integrated into the TCRalpha constant region. 
	 
Conclusion
29. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633